USCA11 Case: 19-11653   Date Filed: 02/25/2021   Page: 1 of 15



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11653
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:17-cr-20701-MGC-5



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

LEONARDO MIGUEL GARCIA MORALES,
a.k.a. El Padrino,
a.k.a. El Taliban,
a.k.a. Miguelito,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                           (February 25, 2021)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
         USCA11 Case: 19-11653          Date Filed: 02/25/2021   Page: 2 of 15



      Leonardo Miguel Garcia Morales appeals his conviction and sentence for

conspiracy to commit Hobbs Act robbery. He raises five arguments on appeal.

First, he argues the district court constructively amended the indictment in

violation of his Fifth and Sixth Amendment rights. Second, he says the district

court improperly conferred with the jury about their request for a transcript when

Garcia Morales was not present. Third, he argues that his sentence was

procedurally defective because the district court gave him a longer sentence on

account of conduct for which Garcia Morales was never convicted. Fourth, he says

the district court should have granted him a continuance to allow a neurologist to

testify at his sentencing. And finally, Garcia Morales says his 84-month sentence

is substantively unreasonable in light of his severe medical condition.

      After careful review, we find that the district court did not amend the

indictment and that the district court’s communications with the jury do not

warrant a new trial. Therefore, we affirm Garcia Morales’s conviction. However,

we agree with Garcia Morales that his sentence is procedurally unreasonable

because the district court erred in including an offense of which he was acquitted

in its calculation of his offense level. We therefore vacate Garcia Morales’s

sentence and remand for further proceedings consistent with this opinion. Because

we vacate Garcia Morales’s sentence on this ground, we need not address the other

challenges he raised to his sentence.


                                            2
         USCA11 Case: 19-11653        Date Filed: 02/25/2021    Page: 3 of 15



                                        I.

      In 2012, Garcia Morales participated in a plan to rob what he believed to be

a marijuana grow house. Instead, Garcia Morales was met by an armed

homeowner who shot him repeatedly, leaving him a quadriplegic. Garcia

Morales’s co-conspirators later robbed a gold courier, but due to his severe

injuries, Garcia Morales did not directly participate in that venture.

      In 2017, a grand jury indicted Garcia Morales on a number of counts related

to the robberies and other conduct. As relevant to this appeal, Count 1 charged

conspiracy to commit Hobbs Act robberies for planning to steal from “persons

employed by businesses and companies operating in interstate commerce and

foreign commerce, and persons engaged in illegal interstate and foreign commerce,

namely, narcotics trafficking.”

      The district court’s jury instructions explained that Count 1 charged Garcia

Morales with “two separate substantive crimes,” conspiring to rob a gold courier

and to rob a marijuana dealer. The district court further explained that the

government was required to prove that Garcia Morales committed only one of

those crimes but that the jury had to be unanimous as to “which of the two crimes”

he committed.

      After deliberations began, and when Garcia Morales was not present, the

jury asked the district court whether it could get transcripts of witness testimony,


                                             3
          USCA11 Case: 19-11653        Date Filed: 02/25/2021    Page: 4 of 15



including Garcia Morales’s testimony. At first, the district court said it would wait

for Garcia Morales to be present to address the question. But upon learning that

Garcia Morales had been returned to the facility where he was housed during the

trial, the district court decided to answer the transcript question given that it

“doesn’t really affect any substantive matter.” The district court then informed the

government and Garcia Morales’s counsel that it would explain to the jurors that

they could get a copy of the transcripts, but that “it is time-consuming, [and] that

they should rely on their own recollection,” if they could. Garcia Morales’s

counsel never objected to the district court so advising the jury outside the

presence of Garcia Morales.

      The district court then told the jurors they should “rely on [their] recollection

of the testimony,” but that they could receive copies of the transcripts if they so

desired. The district court also explained that if the jurors had seen that “the

lawyers had some copies of the transcripts” during closing arguments, “that’s

because they ordered it” before then, and it would still take some time to produce

copies for the jury. This prompted the jury to ask, “the attorneys have copies, so

why can’t we get them?” The attorneys explained to the district court that neither

of them had transcripts of witness testimony, only transcripts that had been

received in evidence. The district court then asked the attorneys to come stand in

the doorway of the jury room and repeat that explanation to the jury, which they


                                            4
         USCA11 Case: 19-11653       Date Filed: 02/25/2021    Page: 5 of 15



did. There is no record of what the attorneys said to the jury at that time, and

Garcia Morales was not present for this discussion. The jury then withdrew its

request to review a transcript of Garcia Morales’s testimony but still asked to

review the transcript of another witness’s testimony.

      The jury found Garcia Morales guilty on Count 1 of conspiracy to commit

the marijuana robbery, but not the gold courier robbery. Garcia Morales’s

Presentence Investigation Report (“PSR”) determined that because Count 1

charged “conspiracy to commit more than one offense,” Sentencing Guideline §

1B1.2(d) required that the charge be treated “as if the defendant had been

convicted on a separate count of conspiracy for each offense that the defendant

conspired to commit.” The PSR recommended a total offense level of 29,

including one unit attributed to the gold courier robbery.

      Garcia Morales objected to the computation of the offense level because “it

includes points for acquitted conduct,” namely the gold courier robbery. The

district court overruled that objection, finding “by a preponderance” that Garcia

Morales assisted in the planning of and shared in the proceeds from the gold

courier robbery. The district court then noted that it was “probably going to depart

downward for some of the categories, such as his medical condition and such, as

him not being overtly involved,” and suggested that “in the end it’s probably going




                                          5
           USCA11 Case: 19-11653             Date Filed: 02/25/2021        Page: 6 of 15



to balance out.” The district court sentenced Garcia Morales to 84 months’

imprisonment on all counts.

       Garcia Morales timely appealed.

                                               II.

                                               A.

       Garcia Morales argues that the district court constructively amended the

indictment when it instructed the jury that it needed to find him guilty of

conspiring to commit only one of either the gold courier or marijuana robberies.

Garcia Morales points out that Count 1 charges him with conspiring to rob

“persons employed by businesses and companies operating in interstate commerce

and foreign commerce, and persons engaged in illegal interstate and foreign

commerce.” And he insists that the district court was not entitled to amend the

indictment to change the “and” to an “or.”

       We review de novo whether the district court constructively amended the

indictment. United States v. Sammour, 816 F.3d 1328, 1335 (11th Cir. 2016).1

The Fifth Amendment guarantees that a defendant can only be convicted of crimes

charged in his indictment. United States v. Holt, 777 F.3d 1234, 1261 (11th Cir.



1
  The government argues that this alleged error is unreviewable because Garcia Morales invited
it or, in the alternative, that it should be reviewed only for plain error because he failed to object
to the instruction at the charging conference. But we need not decide which level of review
applies here, because Garcia Morales’s constructive amendment claim fails even when reviewed
de novo. See infra pp. 6–9.
                                                     6
         USCA11 Case: 19-11653        Date Filed: 02/25/2021   Page: 7 of 15



2015). An indictment is constructively amended, and violates that right, when “the

essential elements of the offense contained in the indictment are altered to broaden

the possible bases for conviction beyond what [was] contained in the indictment.”

Id. (quotation marks omitted). But there is a difference between the elements and

the objects of a crime. It is well-settled that “where an indictment charges in the

conjunctive several means of violating a statute, a conviction may be obtained on

proof of only one of the means, and accordingly the jury instruction may properly

be framed in the disjunctive.” United States v. Simpson, 228 F.3d 1294, 1300

(11th Cir. 2000).

      Here, it is clear that Count 1 charged a single, multi-object conspiracy. The

elements of conspiracy to commit Hobbs Act robbery are: (1) there was an

agreement between two or more people, including the defendant, to commit a

Hobbs Act robbery; (2) the defendant knew about the conspiratorial goal; and

(3) the defendant voluntarily participated in furthering that goal. Brown v. United

States, 942 F.3d 1069, 1075 (11th Cir. 2019) (per curiam). Garcia Morales was

charged with violating the Hobbs Act by conspiring to steal from legal and illegal

enterprises. In other words, Garcia Morales was charged with participating in a

single conspiracy that had more than one goal, including the marijuana robbery and

the gold courier robbery. This means the government needed to prove that he was

aware of and participated in furthering at least one of those goals, but not


                                          7
         USCA11 Case: 19-11653        Date Filed: 02/25/2021   Page: 8 of 15



necessarily both. See Simpson, 228 F.3d at 1300. The district court properly

instructed the jury about how to evaluate the evidence as to whether Garcia

Morales participated in a single, multi-object conspiracy.

      Garcia Morales first argues that the district court improperly instructed the

jury as if he had been charged with multiple conspiracies when he was charged

with a single conspiracy. But no one disputes that Count 1 charged Garcia Morales

with a single conspiracy. Garcia Morales’s repeated insistence that Count 1

“clearly charges a single conspiracy” does not help him in the face of a charge for

a single conspiracy with multiple objects.

      Garcia Morales places great weight on the fact that the government did not

charge him for robbing the gold courier or aiding and abetting in that robbery. He

says it is reasonable to infer from that decision that “the grand jury did not charge

[him] in Count 1 as a co-conspirator in the gold courier robbery as a stand-alone

conspiracy.” But it is not uncommon for a defendant to be charged with

conspiracy to commit a crime without being charged with the substantive offense.

See Ocasio v. United States, 578 U.S. __, 136 S. Ct. 1423, 1430 (2016) (“[A]

conspirator may be convicted even though he was incapable of committing the

substantive offense himself.” (quotation marks omitted)). And again, Garcia

Morales was not charged with conspiring to commit the gold courier robbery as a




                                          8
          USCA11 Case: 19-11653        Date Filed: 02/25/2021    Page: 9 of 15



stand-alone conspiracy. He was charged with participating in a single, over-

arching conspiracy with two objects.

      Garcia Morales also points to the fact that there was insufficient evidence of

his knowledge and planning of the gold courier robbery. But this merely explains

the jury’s verdict regarding that object of the conspiracy. It does not tell us that the

grand jury intended to charge him with participating in both, and necessarily both,

goals of that single conspiracy. Indeed, the fact that there was considerably more

evidence about Garcia Morales’s participation in one object of the conspiracy than

the other suggests quite the opposite.

      Garcia Morales was charged with a single, multi-object conspiracy. The

district court was therefore correct in instructing the jury that the government

needed to prove Garcia Morales participated in only one object of the conspiracy.

It did not constructively amend the indictment by doing so.

                                         B.

      Garcia Morales next argues that the district court improperly excluded him

from a critical stage of the trial when it discussed the jury’s request for trial

transcripts without him present and answered one of the jury’s questions off the

record. He argues that this violated his Fifth and Sixth Amendment Rights,

Federal Rule of Criminal Procedure 43, and the Court Reporters Act (“CRA”). He

points out that after the off-the-record discussion, the jury withdrew their request


                                              9
         USCA11 Case: 19-11653        Date Filed: 02/25/2021     Page: 10 of 15



for a transcript of his testimony, and says that neither he nor his counsel ever

consented to the district court’s decision to have these discussions without Garcia

Morales present.

      As an initial matter, because Garcia Morales raised this claim for the first

time on appeal, we review the constitutionality of the district court’s actions for

plain error. United States v. Mosquera, 886 F.3d 1032, 1043 (11th Cir. 2018). To

succeed on plain error review, a defendant must show “error that is plain; that

affects substantial rights; and that seriously affects the fairness, integrity, or public

reputation of judicial proceedings.” Holt, 777 F.3d at 1261 (quotation marks

omitted).

      A criminal defendant has the “right to be present at any stage of the criminal

proceeding that is critical to its outcome if his presence would contribute to the

fairness of the procedure.” Kentucky v. Stincer, 482 U.S. 730, 745, 107 S. Ct.

2658, 2667 (1987). But this Court has held that a district court did not violate a

defendant’s right to be present at every stage of the trial when the court, absent the

defendant and his counsel, responded to a jury’s request for a transcript by noting

that transcripts were not usually prepared during a trial and that the jury should

follow its recollection of the evidence. United States v. Zielie, 734 F.2d 1447,

1460 (11th Cir. 1984), abrogated in part on other grounds by Bourjaily v. United

States, 483 U.S. 171, 107 S. Ct. 2775 (1987), as recognized in United States v.


                                           10
          USCA11 Case: 19-11653            Date Filed: 02/25/2021        Page: 11 of 15



Chestang, 849 F.2d 528 (11th Cir. 1988). In Zielie, this Court held that the

defendant showed no prejudice as a result of the district court’s “purely

ministerial” act. Id. In so ruling, we held that “when the judge’s answer to the

jury’s inquiry is distinctly responsive to the question; clearly states the law; and no

prejudice is shown,” any alleged error is harmless. Id.

       So too here. Even if Garcia Morales should have been present for the

district court’s response to the jury’s inquiry, he has not shown how this affected

his substantial rights. He has not explained what objection he would have lodged

or how his presence, in addition to that of his counsel (who was present throughout

this interaction) would have changed anything. Garcia Morales suggests that the

district court somehow convinced the jury to withdraw its request for a transcript

of his testimony. But the district court never denied the jury access to any

transcript and there is no reason to think that Garcia Morales’s presence would

have convinced the jury they needed it.2

       Garcia Morales also claims that the district court violated the CRA when the

court responded, outside the deliberation room and off the record, to the jury’s

question about why the jurors could not have transcripts if the attorneys had them.


2
  As we review the alleged violation of Federal Rule of Criminal Procedure 43 for harmlessness,
the same analysis applies. That rule requires that the defendant be present at “every trial stage,
including jury impanelment and the return of the verdict.” Fed. R. Crim. P. 43(a)(2). To the
extent the district court’s actions here technically violated the rule, Garcia Morales has failed to
show how he was harmed by the violation.

                                                 11
          USCA11 Case: 19-11653          Date Filed: 02/25/2021      Page: 12 of 15



The CRA requires a reporter to record verbatim all proceedings held in open court

in criminal cases. See United States v. Cashwell, 950 F.2d 699, 703 (11th Cir.

1992) (quoting 28 U.S.C. § 753(b)). But not every “failure to record, however

small or insignificant, will work a reversal.” United States v. Selva, 559 F.2d

1303, 1306 n.5 (5th Cir. 1977).3 Typically, reversal is warranted in cases with

“substantial or significant omissions,” such as when the record is missing voir dire,

opening statements, government or defense closing argument, or the entire

transcript. See id.

       Here, there was no substantial or significant omission from the record. The

interaction with the jury was very brief, was in the presence of Garcia Morales’s

trial counsel, the district court and counsel gave accurate information in response

to the jury’s question, and the court first put into the record what it was going to

have the attorneys tell the jury. See United States v. Stefan, 784 F.2d 1093, 1102

(11th Cir. 1986) (holding that the omission of a one hour and forty-five minute

bench conference, in such a “long and complex case,” was not a substantial or

significant omission). And as we review this claim for harmlessness, see United

States v. Sweat, 555 F.3d 1364, 1367 (11th Cir. 2009) (per curiam), Garcia




3
 In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), we adopted as binding
precedent all decisions of the former Fifth Circuit handed down before October 1, 1981. Id. at
1209.


                                              12
           USCA11 Case: 19-11653     Date Filed: 02/25/2021   Page: 13 of 15



Morales has again failed to show how he was harmed by any technical violation of

the CRA.

                                       C.

      Finally, Garcia Morales argues that his sentence is procedurally

unreasonable because his offense level calculation improperly included the gold

courier robbery. The government concedes that the district court erred in

calculating Garcia Morales’s offense level by treating the gold courier robbery as a

separate group under Guideline § 1B1.2(d). Nevertheless, the government insists

that any error was harmless because the district court stated that it was departing

downward one level due to Garcia Morales’s limited role in the gold courier

robbery.

      We agree with the government’s concession that the district court erred in

treating the gold courier robbery as a separate group under United States

Sentencing Guideline § 1B1.2(d). That Guideline states that a “conviction on a

count charging conspiracy to commit more than one offense shall be treated as if

the defendant had been convicted on a separate count of conspiracy for each

offense that the defendant conspired to commit.” USSG § 1B1.2(d). The

commentary clarifies that the conviction itself has to establish that the defendant

committed each relevant offense. USSG § 1B1.2(d) cmt. n.3. Here, the jury

acquitted Garcia Morales of conspiring to commit the gold courier robbery. Thus


                                          13
         USCA11 Case: 19-11653        Date Filed: 02/25/2021    Page: 14 of 15



the district court was not entitled to treat the gold courier robbery as a separate

offense under this guideline.

      We conclude this error was not harmless. “An error in the district court’s

calculation of the Sentencing Guidelines range warrants vacating the sentence,

unless the error is harmless.” United States v. Barner, 572 F.3d 1239, 1247 (11th

Cir. 2009). An error is harmless only where “a district judge clearly states that he

would impose the same sentence, even if he erred in calculating the guidelines.”

Id. at 1248 (emphasis added). The fact that the district court varied downward

from the guidelines range is not sufficient to demonstrate harmless error. See

United States v. Eason, 953 F.3d 1184, 1195 n.8 (11th Cir. 2020) (finding that a

Guidelines calculation error was not harmless where the district court never “stated

on the record that the enhancement made no difference to the sentence it imposed.”

(quotation marks omitted) (alterations adopted)).

      Here, the district court’s statements were not clear enough to assure us that it

would have imposed the same sentence regardless of its calculation error. The

district court stated that it would “probably” depart downward due to a

combination of Garcia Morales’s medical condition and “him not being overtly

involved.” These equivocal statements, suggesting that both Garcia Morales’s

medical condition as well as his limited role in the gold courier robbery contributed

to the downward departure, provide only the weakest of assurance that the error


                                          14
         USCA11 Case: 19-11653      Date Filed: 02/25/2021    Page: 15 of 15



was harmless. Because the district court erred in calculating Garcia Morales’s

Guidelines range and never clearly stated that it would impose the same sentence

regardless of that error, we conclude that his sentence is procedurally

unreasonable. See Barner, 572 F.3d at 1248.

      AFFIRMED in part, VACATED in part, and REMANDED for further

proceedings consistent with this opinion.




                                         15